                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CARL ENGLISH,                                    )
                                                 )
              Plaintiff,                         )       Civil Action No. 18-651
                                                 )       Magistrate Judge Maureen P. Kelly
                      v.                         )
                                                 )       Re: ECF Nos. 39, 48, and 51
ALLEGHENY COUNTY, D. W.                          )
STECHSCHULTE, JR., KELLY VICTOR,                 )
RACHEL ALEXANDER, JANE DOE                       )
CERTIFIED NURSE PRACTITIONERS, and               )
JANE DOE REGISTERED NURSES,                      )
                                                 )
              Defendants.                        )




                                    OPINION AND ORDER


KELLY, Magistrate Judge

       Pending before the Court are Motions to Dismiss filed on behalf of Defendants

Allegheny County, ECF No. 39, Kelly Victor, ECF No. 48, and D.W. Stechschulte, Jr. M.D. and

Rachel Alexander, CRNP, ECF No. 51. For the following reasons, the Motions to Dismiss are

granted as to Counts V and VI of Plaintiff’s Amended Complaint, but are denied as to all

remaining claims.

 I.    FACTUAL AND PROCEDURAL BACKGROUND

               A.      Procedural Background

       Plaintiff Carl English (“Plaintiff” or “English”), a former inmate at the Allegheny County

Jail (“ACJ”), filed this civil rights action pursuant to 42 U.S.C. § 1983, with a Complaint against

Allegheny County and certain individuals alleged to have been involved in providing medical

care to him at ACJ. ECF No. 1. After the filing of a Notice of Intention to Enter Judgment, ECF
No. 17, and Motions to Dismiss, ECF Nos. 20 and 24, Plaintiff filed an Amended Complaint,

ECF No. 31, and now names as Defendants Allegheny County, Allegheny County employee

Kelly Victor, RN, and Allegheny Health Network medical professionals D.W. Stechschulte, Jr.,

M.D., Rachel Alexander, CRNP. Plaintiff alleges that each of the individual defendants acted

under color of state law and, in accordance with the policies, customs and practices of ACJ and,

based upon their individual intentional acts and/or ACJ policies and practices, violated Plaintiff’s

civil rights.

        In particular, Plaintiff claims Defendants were deliberately indifferent to his serious

medical needs in violation of his Eighth Amendment rights (Counts I – IV). Plaintiff further

claims that Allegheny County violated his rights under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12131, et seq., (Count V) and Section 504 of the Rehabilitation Act of

1973 (RA”), 29 U.S.C. § 701, et seq. (Count VI). Finally, Plaintiff brings state common law

negligence claims against each medical provider involved in his care at ACJ (Counts VII – IX).

        All Defendants have filed Motions to Dismiss Plaintiff’s Amended Complaint, ECF Nos.

39, 48, and 51, asserting that Plaintiff has failed to state a claim upon which relief may be

granted. Plaintiff has filed a consolidated Brief in Opposition to Defendants’ Motions to

Dismiss, ECF No. 55, and Defendant Allegheny County has filed its Brief in Reply, ECF No. 56.

The motions are ripe for consideration. 1




1
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to having a United
States Magistrate Judge conduct proceedings in this case, including the entry of a final judgment. ECF No. 59.


                                                              2
               B.      Factual History

       At this stage of the litigation and in the context of the pending Motions to Dismiss, the

following facts alleged in the Amended Complaint are accepted as true. Erickson v. Pardus, 551

U.S. 89, 93-94 (2007).

       Plaintiff was incarcerated at ACJ from approximately June 3, 2016, through February 27,

2017. ECF No. 31 ¶ 14. Upon entry at ACJ, Plaintiff was medically processed and screened.

He provided his medical history to those assigned as his treating medical staff, including Dr.

Stechschulte, CRNP Alexander, and RN Victor (collectively, the “Medical Defendants”). Id. ¶

15, 16. At that time, and throughout his incarceration, the Medical Defendants were provided

and/or prepared records that identified Plaintiff as having diabetes, leg lymphedema, and

neuropathy. Id. ¶ 17. Plaintiff’s intake records reflect that he had suffered prior toe amputations

on his right foot due to his diabetic and neuropathic condition, as well as a history of ulcers and

wounds. Id. ¶ 18. In light of this history, Plaintiff was classified as a high risk for serious

medical needs. Id. ¶ 19.

       Plaintiff alleges that the Medical Defendants received daily reports concerning his

medical status, and because of his high-risk status, each was required to timely evaluate

Plaintiff’s medical condition if and when manifestations of his diseases presented. Id. ¶¶ 21, 23.

In accordance with ACJ policy and practice, the named Medical Defendants received notification

of any sick call request submitted by Plaintiff, and each was authorized to make medical

treatment recommendations, and/or take necessary medical measures for Plaintiff’s assessment,

treatment, and evaluation. Id. ¶¶ 28, 29.

       Plaintiff alleges that beginning in June 2016, Plaintiff submitted numerous sick call

requests seeking medication for his diabetes and neuropathy that were ignored. On August 12,



                                                      3
2016, a corrections officer alerted medical personnel regarding obvious swelling and increased

symptoms, and requested that Plaintiff be seen that day. Three days later, Plaintiff was seen by

CRNP Alexander, who did not examine Plaintiff’s feet or perform an individualized assessment

of his condition. One week later, Dr. Stechsculte reviewed Plaintiff’s medical records related to

his sick call requests, but did not meet with Plaintiff or provide any follow up care, despite

indications that Plaintiff’s records showed dangerously high blood glucose levels, foot pain,

swelling and cracking, nausea and loss of appetite. Thereafter, Plaintiff continued to report his

worsening condition and submitted sick call requests, each of which remained unanswered. Id.

¶¶ 31 – 59.

       Beginning in November 2016, Plaintiff reported directly to CRNP Alexander and

RN Victor that he was experiencing pain, chills, foot swelling, headaches, blurred vision, loss of

appetite, nausea, and vomiting. Id. ¶ 59. Despite the continuation and worsening of these

symptoms throughout December 2016, Plaintiff alleges CRNP Alexander and RN Victor failed

to treat his obvious medical distress, and refused to take medical action to treat or care for him.

Id. ¶ 60-65. In late December 2016, CRNP Alexander and/or RN Victor reported Plaintiff’s

worsening condition to Dr. Stechschulte, who failed to take any medical action to treat him. Id. ¶

66. Plaintiff continued to request medical treatment through early to mid-January 2017, and he

was ultimately seen on January 14, 2017, where it was noted that he had a wound to right little

toe which was odorous and bleeding. Id. ¶ 76. Despite the record of his condition, he remained

untreated by Dr. Stechschulte. Id. ¶ 79.

       On January 20, 2017, Plaintiff was rushed to Allegheny General Hospital, where he was

diagnosed with a severe diabetic foot abscess and deep tissue infection. Id. ¶¶ 80-83. Plaintiff’s

right fifth toe was amputated on January 23, 2017, and he was discharged from the hospital on



                                                      4
January 25, 2017. Id. ¶¶ 87-88. Plaintiff alleges that the infection which began and remained

untreated at ACJ eventually spread to his right leg. Despite continued medical treatment after his

release from ACJ, Plaintiff suffered the amputation of his right leg. Id. ¶¶ 89-94.

       Plaintiff alleges that while incarcerated at ACJ, he was aware that other diabetic inmates

suffered unstable glucose levels, inadequate diabetes treatment management, and that this

inadequate treatment led to at least one other inmate suffering a foot amputation. Id. ¶¶ 50-56.

Plaintiff also learned that other diabetics at ACJ suffered severe medical conditions causing

emergency situations and surgeries, because of inadequate diabetic care. Id. ¶ 57.

II.    STANDARD OF REVIEW

       In assessing the sufficiency of the complaint pursuant to a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6), the Court must accept as true all material allegations in

the complaint and all reasonable factual inferences must be viewed in the light most favorable to

the plaintiff. Odd v. Malone, 538 F.3d 202, 205 (3d Cir. 2008). The Court, however, need not

accept bald assertions or inferences drawn by the plaintiff if they are unsupported by the facts set

forth in the complaint. See California Pub. Empl. Ret. Sys. v. The Chubb Corp., 394 F.3d 126,

143 (3d Cir. 2004), citing Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

Nor must the Court accept legal conclusions set forth as factual allegations. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Id., citing Papasan v. Allain, 478 U.S. 265, 286

(1986). The United States Supreme Court has held that a complaint is properly dismissed under

Fed. R. Civ. P. 12(b)(6) where it does not allege “enough facts to state a claim to relief that is

plausible on its face,” id. at 570, or where the factual content does not allow the court “to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.



                                                      5
Iqbal, 556 U.S. 662, 678 (2009). See Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir.

2008) (finding that, under Twombly, “labels and conclusions, and a formulaic recitation of the

elements of a cause of action” do not suffice but, rather, the complaint “must allege facts

suggestive of [the proscribed] conduct” and that are sufficient “to raise a reasonable expectation

that discovery will reveal evidence of the necessary element[s] of his claim”).

       The United States Court of Appeals for the Third Circuit has prescribed the following

three-step approach to determine the sufficiency of a complaint:

       First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
       claim.’ Second, the court should identify allegations that, ‘because they are no
       more than conclusions, are not entitled to the assumption of truth.’ Finally, ‘where
       there are well-pleaded factual allegations, a court should assume their veracity
       and then determine whether they plausibly give rise to an entitlement for relief.’


Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011), citing Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010)(quoting Iqbal, 556 U.S. at 675, 679).

III.   DISCUSSION

               A.      Eighth Amendment Medical Indifference Claims – Medical
                       Defendants (Counts I, II, and III)

       The ban on cruel and unusual punishment set forth in the Eighth Amendment to the

United States Constitution extends to prohibit a prison official’s “deliberate indifference to

serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state an

Eighth Amendment deliberate indifference claim, Plaintiff must plausibly allege: (1) deliberate

indifference on the part of the prison official; and, (2) a serious medical need. Parkell v.

Danberg, 833 F.3d 313, 337 (3d Cir. 2016). In “determining what constitutes deliberate

indifference,” courts “have consistently held that mere allegations of malpractice do not raise

issues of constitutional import.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d



                                                      6
326, 346 (3d Cir. 1987). “Nor does mere disagreement as to the proper medical treatment support

a claim of an [E]ighth [A]mendment violation.” Id. However, officials act with deliberate

indifference “where the prison official (1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Additionally, prison officials act

with deliberate indifference by “intentional[ly] interfer[ing] with prescribed treatment.” White v.

Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).

       A “serious medical need” is one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attentions.” Monmouth Cty., 834 F.2d at 347 (internal quotation marks omitted).

       In support of each Motion to Dismiss, the named Medical Defendants rely upon

allegations that in limited instances, each of them provided treatment or reviewed Plaintiff’s

complaints. The Medical Defendants contend that these allegations are fatal to Plaintiff’s claim

of deliberate indifference and, at best, establish a state law claim of negligence or merely a

difference of opinion as to appropriate care. See, ECF No. 53 at 6 (3 visits over a six- month

period of time with CRNP Alexander despite nearly a dozen sick call requests); ECF No. 53 at 7-

8 (a concession that Dr. Stechschulte never personally examined Plaintiff despite ongoing notice

of exacerbation of his condition, but arguing that upon his review medical records Dr.

Stechschulte made “the medical decision that he did not need to personally see Mr. English in

light of the other care he was receiving”); ECF No. 49 at 2 (contending that “the only allegations

during the correct time period are that RN Victor became aware of Plaintiff’s alleged medical




                                                     7
condition and reported the same to her superior, the Medical Doctor charged with Plaintiff’s

care.”).

           These arguments are wholly insufficient given the detailed allegations set forth in

Plaintiff’s Amended Complaint setting forth the participation of each named Medical Defendant

in a prolonged pattern of delayed treatment or abject failure to treat, despite reports of specific

symptoms that would place each on notice of substantial risk of serious harm. RN Victor is

alleged to have to ignored Plaintiff’s reports of severe pain, nausea, foot swelling and chills

beginning in November 20, 2016, through December 2016. ECF No. 31 ¶¶ 58-66. CRNP

Alexander is alleged to have failed to examine Plaintiff, or ensure that his reports on

exacerbation of his condition with severe pain, chills, swelling, vomiting, bleeding and foot odor

resulted in prompt and adequate medical treatment. Id. ¶¶ 35-38, 44-46, 58-59, 62 -64, 65, 68-

69. 70-71, 77, 79. Finally, as to Dr. Stechschulte, the Amended Complaint alleges that despite

his knowledge of repeated sick call requests, referrals for medical attention, and review of

medical records, he failed to treat Plaintiff until Plaintiff suffered the amputation of his toe. Id.

¶¶ 31, 34, 42, 47-49, 60, 63, 67, 68, 74, 76, 79. It is apparent to the Court that at this early stage

of the litigation, Plaintiff’s Amended Complaint contains sufficient allegations to state a claim of

deliberate indifference to a serious medical need, in violation of the Eighth Amendment.

Accordingly, the Motions to Dismiss Plaintiff’s Eighth Amendment claims against the named

Medical Defendants are denied.

                  B.      Negligence Claims – Medical Defendants (Counts VII,
                          VIII and IX)

           CRNP Alexander, Dr. Stechschulte, and RN Victor seek dismissal of Plaintiff’s state law

medical negligence claims. The Medical Defendants contend that, as to CRNP Alexander and

RN Victor, the Amended Complaint fails to allege facts sufficient to state a negligence claim

                                                        8
and, as to Dr. Stechschulte, that this Court should decline to exercise supplemental jurisdiction

over Plaintiff’s state law claim.

       In Pennsylvania, medical malpractice is defined as the “unwarranted departure from

generally accepted standards of medical practice resulting in injury to a patient, including all

liability-producing conduct arising from the rendition of professional medical services.”

Toogood v. Owen J. Rogal, D.D.S., P.C., 824 A.2d 1140, 1145 (Pa. 2003). “[T]o prevail in a

medical malpractice action, a plaintiff must ‘establish a duty owed by the physician to the

patient, a breach of that duty by the physician, that the breach was the proximate cause of the

harm suffered, and the damages suffered were a direct result of the harm.’” Id. (quoting

Hightower–Warren v. Silk, 698 A.2d 52, 54 (Pa. 1997)); and see Ditch v. Waynesboro Hosp.,

917 A.2d 317, 321–22 (Pa. Super. 2007), aff’d, 17 A.3d 310 (Pa. 2011).

       In this case, through his Amended Complaint, Plaintiff has sufficiently alleged that all

named Medical Defendants knew or should have known that Mr. English consistently reported

that he was suffering from an exacerbation of his diabetes and neuropathy, and further, that his

reported symptoms indicated the necessity for prompt treatment. Plaintiff alleges that each of

the named Medical Defendants failed to act upon the knowledge in his or her possession to treat

Plaintiff’s deteriorating condition, and that such conduct is in violation of the generally accepted

standards of care owed by those in the medical profession. The Amended Complaint further

alleges that as a result of the conduct of each of the Medical Defendants, Plaintiff suffered the

loss of a toe and, ultimately, his right leg. Under these circumstances, Plaintiff has sufficiently

alleged a claim for medical malpractice under Pennsylvania law and the Motions to Dismiss

Plaintiff’s medical malpractice claims are denied.




                                                      9
               C.      Monell Claim – Allegheny County (Count IV)

       Count IV of Plaintiff’s Amended Complaint sets forth a claim pursuant to Monell v.

Dep’t of Social Svcs. of New York City, 436 U.S. 658 (1978), against Allegheny County. In

particular, Plaintiff alleges that “[d]espite having an express or implied duty to provide adequate

medical care to inmates with serious medical needs at the ACJ, Allegheny County maintains a

widespread custom among its medical staff of not providing those inmates with adequate

medical care.” ECF No. 31 ¶ 125. Plaintiff further alleges that despite receiving repeated

requests by inmates for medical treatment, Allegheny County routinely and intentionally

disregards such requests, and that this practice or custom has led to the filing of “numerous

complaints in the United States [District] Court for the Western District of Pennsylvania in

which [inmates] have successfully established that the ACJ provided them with inadequate

medical care.” Id. ¶ 128. This practice has led to significant harm suffered by inmates in the care

of ACJ and to Plaintiff, who suffered actual physical injury, pain and suffering. Id. ¶¶ 130 – 132.

       The law with regard to civil rights claims against a municipality was recently

summarized in Kelley v. O’Malley, 328 F. Supp. 3d 447 (W.D. Pa. 2018):

       In Monell, the United States Supreme Court held that municipalities and
       governmental units are “persons” subject to liability under 42 U.S.C. § 1983.
       Monell, 436 U.S. at 658-60, 98 S.Ct. 2018. As a result, a governmental entity can
       be held liable under Section 1983 when its “policy or custom, whether made by
       its lawmakers or by those whose edicts or acts may fairly be said to represent
       official policy, inflicts the injury....” Id. at 694, 98 S.Ct. 2018. To establish
       governmental agency liability pursuant to Section 1983, a plaintiff is required to
       identify the policy, custom or practice of the agency that results in the
       constitutional violation. Id. at 690-91, 98 S.Ct. 2018.

       “A municipality or other local government may be liable under [Section 1983] if
       the governmental body itself ‘subjects’ a person to a deprivation of rights or
       ‘causes’ a person ‘to be subjected’ to such deprivation.” Connick v. Thompson,
       563 U.S. 51, 60, 131 S.Ct. 1350, 179 L.Ed.2d 417 (2011) (citing Monell, 436 U.S.
       at 691-92, 98 S.Ct. 2018) (“Plaintiffs who seek to impose liability on local
       governments under § 1983 must prove that ‘action pursuant to official municipal

                                                    10
policy’ caused their injury.”)); Grazier ex rel. White v. City of Philadelphia, 328
F.3d 120, 124 (3d Cir. 2003) (citing City of Canton v. Harris, 489 U.S. 378, 390,
109 S.Ct. 1197, 103 L.Ed.2d 412 (1989) (observing that a City “may be held
liable if its policy actually causes injury.”) (emphasis added)). But, under Section
1983, local governments are responsible only for “their own illegal acts,” and “are
not vicariously liable under § 1983 for their employees’ actions.” See id.
(citations omitted). Rather, a plaintiff must establish the existence of a municipal
“policy or custom, whether made by its lawmakers or by those whose edicts or
acts may fairly be said to represent official policy, inflicts the injury.” Monell,
436 U.S. at 694, 98 S.Ct. 2018.

Policy is made when a “decisionmaker possess[ing] final authority to establish a
municipal policy with respect to the action issues an official proclamation, policy,
or edict.” Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990)
(quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 481, 106 S.Ct. 1292, 89
L.Ed.2d 452 (1986), superseded in part by statute, Civil Rights Act of 1991,
Pub.L. No. 102-166, 105 Stat. 1072, § 102). Acts of municipal personnel may be
imputed to a policy or custom of a municipal entity, rendering the municipal
entity liable under Section 1983: (1) “where ‘the appropriate officer or entity
promulgates a generally applicable statement of policy and the subsequent act
complained of is simply an implementation of that policy;’” (2) “where ‘no rule
has been announced as policy but federal law has been violated by an act of the
policymaker itself;’” and (3) “where the policymaker has failed to act
affirmatively at all, [though] the need to take some action to control the agents of
the government ‘is so obvious, and the inadequacy of existing practice so likely to
result in the violation of constitutional rights, that the policymaker can reasonably
be said to have been deliberately indifferent to the need.’” Natale v. Camden
Cnty. Corr. Facility, 318 F.3d 575, 584, n. 10 (3d Cir. 2003) (quoting Justice
Souter’s dissenting opinion in Bd. of County Comm’rs of Bryan County,
Oklahoma v. Brown, 520 U.S. 397, 417-18, 117 S.Ct. 1382, 137 L.Ed.2d 626
(1997) for its “cogent and concise summary of the three situations in which a
policy or custom sufficient to impose liability may arise”). Since a municipality
“cannot be deemed to have engaged in a constitutional violation by virtue of a
policy, custom, or failure to train” in the absence of a “conscious decision or
deliberate indifference of some natural person,” Simmons v. City of Philadelphia,
947 F.2d 1042, 1063 (3d Cir. 1991), the complaint must allege facts showing
“that a policymaker is responsible either for the policy or, through acquiescence,
for the custom,” B.S. v. Somerset Cty., 704 F.3d 250, 275 (3d Cir. 2013)
(quotation and citations omitted). Accordingly, to state a Monell claim upon
which relief may be granted, a complaint must include the identity of the
municipality’s final policymaker and factual allegations that “link the alleged
offending policies or customs to” the final policymaker. Rees v. Office of
Children & Youth, 473 Fed. Appx. 139, 143 (3d Cir. 2012) (holding that a
complaint cannot state a Monell claim if it “fails to link the alleged offending
policies or customs to anyone within [a municipality] who had policy-making
authority”).

                                             11
Kelley v. O’Malley, 328 F. Supp. 3d at 459–61.

       Allegheny County seeks dismissal of Plaintiff’s Monell claim and contends that

Plaintiff’s Amended Complaint fails to allege facts “that support the conclusion that there existed

a County policy or custom that denied English access to appropriate medical care.” ECF No. 40

at 9. Allegheny County points to its employment of medical personal who were charged with

Plaintiff’s care, and Plaintiff’s receipt of medical treatment during his incarceration as sufficient

evidence that no policy or custom of deliberate indifference exists. Allegheny County contends

that, at best, Plaintiff’s Amended Complaint alleges “a medical malpractice claim disguised as an

Eighth Amendment violation.” Id.

       The Court finds that Plaintiff has alleged sufficient facts to survive the Motion to Dismiss

with regard to his Monell claim. Plaintiff has alleged that Allegheny County has been on notice

of long-standing issues with regard to the failure to deliver adequate medical treatment to

inmates at the ACJ, and has participated as a named defendant in litigation filed in this Court

with respect to such lapses. Plaintiff further alleges that numerous inmates with diabetes have

suffered serious injury as a result of Allegheny County’s practice of ignoring sick call requests

for diabetes management and exacerbation of symptoms. Moreover, in response to the Motion to

Dismiss, Plaintiff contends that the relevant policymaker, Dr. Stechshulte, “personally ignored

and/or delayed necessary medical care or treatment to Mr. English, thereby evidencing the policy

of custom … through his acts and edicts.” ECF No. 55 at 19, and see ECF No. 31 ¶¶ 97-102.

       It remains to be determined whether, after appropriate discovery, Dr. Stechshulte may be

deemed the responsible Allegheny County policymaker upon whom Monell liability may rest,

and whether there is sufficient evidence of a custom or practice with regard to the failure to

deliver necessary medical care to diabetics at ACJ but, at this stage of the litigation, Plaintiff has

                                                      12
sufficiently stated facts to set forth a claim that Allegheny County’s custom or practices violated

his Eighth Amendment rights. Accordingly, Allegheny County’s Motion to Dismiss Count IV of

Plaintiff’s Complaint is denied.

                4.      ADA and Section 504 Claims – Allegheny County
                        (Count V and Count VI)

         Plaintiff asserts two substantively equivalent disability discrimination claims against

Allegheny County pursuant to Title II of the ADA (Count V) and Section 504 of the RA (Count

VI). Plaintiff’s claims arise out of alleged exclusion from the benefits of medical programs and

care at the ACJ by reason of his documented medical disabilities. ECF 31 at 20-22. Allegheny

County contends that Plaintiff’s claims should be dismissed because the failure to provide proper

medical treatment does not constitute a violation of either the ADA or Section 504. ECF No. 40

at 10.

         To state a claim for disability discrimination under Title II of the ADA, Plaintiff must

allege that he: “(1) has a disability; (2) was otherwise qualified to participate in [an Allegheny

County] program; and (3) was denied the benefits of the program or was otherwise subject to

discrimination because of h[is] disability.” Chambers ex rel. Chambers v. School Dist. of Phila.

Bd. of Educ., 587 F.3d 176, 189 (3d Cir. 2009). The same standards govern claims pursuant to

Section 504 of the Rehabilitation Act. Id., and see, Hollihan v. Pennsylvania Dep’t of Corr., 159

F. Supp. 3d 502, 509 (M.D. Pa. 2016).

         To sustain an ADA or Section 504 claim, Plaintiff must allege that he has been excluded

from participation in services, programs, or activities because of his disability. See, Pierce v.

Pitkins, 520 F. App’x 64, 67 (3d Cir. 2013) (dismissal of ADA claim is appropriate where

inmate’s complaint alleged a violation of the ADA but “failed to allege any facts that

demonstrated that the alleged inadequate or improper medical care he received was because of a

                                                      13
disability."). See also, Brown v. Deparlos, 492 F. App'x 211,215 (3d. Cir. 2012) (claim that

defendants properly dismissed where plaintiff failed to "allege any facts that demonstrate that the

alleged inadequate or improper medical care he received was because of a disability"); Mutschler

v. SCI Albion CHCA Health Care, 445 F. App'x 617,621 (3d Cir. 2011) (dismissal appropriate

where complaint alleges denial of adequate medical care, but fails to facts that demonstrate that

alleged improper medical care was because of his disability); Bell v. Lindsay, 116 F. Supp. 3d

511, 518 (E.D. Pa. 2015) (same, and finding plaintiff stated Eighth Amendment claim).

       In this case, Plaintiff fails to allege facts that would establish that he was denied

appropriate medical care because ofhis diabetes, neuropathy or other ailments. Rather, Plaintiff

alleges only that he was denied medical care and that this denial constitutes exclusion from a

public service. Because such allegations fail to state a claim under either the ADA or Section

503 of the Rehabilitation Act, Allegheny County's Motion to Dismiss Counts V and VI is

granted.

               D.     CONCLUSION

       For the foregoing reasons, the Motions to Dismiss, ECF Nos. 39, 48, and 51 shall be

granted in part and denied in part. An appropriate Order follows:

                                              ORDER

       AND NOW, this* 'y of April, 2019, upon consideration of the Motions to Dismiss

filed on behalf of Defendant Allegheny County, ECF No. 39, Kelly Victor, RN, ECF No. 48, and

D.W. Stechschulte, Jr. M.D. and Rachel Alexander, CRNP, ECF No. 51 , and the briefs filed in

support and in opposition thereto, ECF Nos. 40, 49, 53, 55, and 56, and for the reasons set forth

in the accompanying Opinion, IT IS HEREBY ORDERED as follows:




                                                     14
       (1) The Motion to Dismiss filed on behalf of Allegheny County, ECF No. 39, is denied as

           to Count IV of Plaintiffs Amended Complaint, bu~ granted as to Counts V and VI;

       (2) The Motion to Dismiss filed on behalf of Kelly Victor, ECF No. 48, is denied as to

           Counts III and IX of Plaintiffs Amended Complaint; and

       (3) The Motion to Dismiss filed on behalf of D.W. Stechschulte, Jr. M.D., and Rachel

           Alexander, ECF No. 51 , is denied as to Courts I, II, VII, and VIII.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if the Plaintiff wishes to appeal from this Order he or she must do so within

thirty (30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., with the Clerk

of Court, United States District Court, 700 Grant Street, Room 3110, Pittsburgh, PA 15219.




                                              BY THE COURT,




                                              MAUREEN P.    LLY
                                              UNITED STA TES MA GIST               JUDGE


Dated: Apri00 , 2019


cc:    All counsel ofrecord by Notice of Electronic Filing




                                                    15
